              Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 1 of 13




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
 EMA FINANCIAL, LLC, a Delaware Limited Liability :                                   Case No.:
 Company,                                                                         :
                                                                                  :
                                     Plaintiff,                                   :
                                                                                  :     COMPLAINT
           - against -                                                            :
                                                                                  :
 TPT GLOBAL TECH, INC., a Florida Corporation,                                    :
                                                                                  :
                                     Defendant.                                   :
                                                                                  :
 - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X


         Plaintiff, EMA Financial, LLC (“EMA” or “plaintiff”), by its undersigned attorneys, for

its complaint, respectfully alleges as follows:

                                          PRELIMINARY STATEMENT

         1.        This is an action for specific performance, a permanent injunction, breach of

contract, and related relief arising as the result of defendants’ conduct in connection with certain

agreements to purchase securities and a related convertible note agreement. After entering into

negotiated, arms-length agreements, for which defendant TPT Global Tech Inc. (“TPTW or

“defendant”) received valuable consideration, TPTW breached the agreements, in numerous ways,

including, inter alia, by: (i) failing to honor EMA’s notices of conversion, (ii) failing to establish,

maintain and increase a share reserve, (iii) failing to register EMA’s shares, (iv) and by failing to

become Rule 144 eligible within 6 months. Accordingly, plaintiff seeks the relief set forth herein.

                                                          PARTIES

       2.          Plaintiff EMA Financial, LLC (“EMA” or “plaintiff”) is a limited liability company

duly organized under the laws of the State of Delaware and having a place of business located at

40 Wall Street, New York, New York.
            Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 2 of 13




      3.        The members of EMA reside in New York and Delaware.

      4.        For purposes of diversity, EMA is a citizen of New York and Delaware.

      5.        Upon information and belief, Defendant TPT Global Tech Inc. (“TPTW or

“defendant”) is a corporation organized and existing under the laws of the State of Florida having

its principal place of business located at 501 West Broadway, Suite 800, San Diego, CA 92101.

For purposes of diversity, TPTW is a citizen of Florida and California.

      6.        TPTW is a publicly traded company, trading under the symbol "TPTW."

      7.        No member of EMA is a citizen of Florida or California.

      8.        There is therefore complete diversity of citizenship.

                                        JURISDICTION AND VENUE

      9.        The Court has jurisdiction pursuant to 28 U.S.C. §1332(a)(2) in that the action is

between citizens of different states and the matter in controversy exceeds the sum or value of

$75,000, exclusive of interest and costs.

      10.       This Court has supplemental jurisdiction of Plaintiff’s various state law claims

pursuant to 28 U.S.C. Section 1367(a).

      11.       Venue is proper in this District pursuant to 27 U.S.C. §1391(a), in that it is a judicial

district in which a substantial part of the events or omissions giving rise to the claims occurred, or

a substantial part of the property which is subject to this action is situated.

      12.       Additionally, in the relevant agreements, defendant consented to jurisdiction and

venue in the Southern District of New York.

                     FACT COMMON TO ALL CLAIMS FOR RELIEF

        13.     On or about June 11, 2019, after arm’s-length negotiations, TPTW executed a

Securities Purchase Agreement (the “SPA”) and issued a Convertible Note to EMA (the “Note”)




                                                   2
          Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 3 of 13




in the amount of $250,000.00. A true and correct copy of the Note is attached hereto as Exhibit

A. A true and correct copy of the SPA is annexed as Exhibit B.

       14.      The Note provides that EMA, at any time after the Issue Date of the Note, has the

right to convert all or part of the Note into shares of TPTW common stock (the “Common Stock”).

Specifically, §1.1 of the Note provides in pertinent part:

       The Holder shall have the right, in its sole and absolute discretion, at any time and
       from time to time to convert all or any part of the outstanding amount due under
       this Note into fully paid and non-assessable shares of Common Stock.

Ex. A at 1.1.


       15.      Likewise, 1.4(a) of the Note provides that: “Subject to Section 1.1, this Note may

be converted by the Holder in whole or in part at any time and from time to time after the Issue

Date, by submitting to the Borrower a Notice of Conversion…”

       16.      As §1.2(a) of the Note dictates: “Calculation of Conversion Price. The conversion

price hereunder (the “Conversion Price”) per share shall equal to the lower of: (i) the lowest traded

price during the preceding twenty-five (25) Trading Day period ending on the latest complete

Trading Day prior to the Issue Date of this Note (the “Closing Price”) or (ii) 55% of the lowest

traded price for the Common Stock on the Principal Market during the twenty-five (25)

consecutive Trading Days on which at least 100 shares of Common Stock were traded including

and immediately preceding the Conversion Date.”

       17.      Further, under §1.4(d) of the Note: “Upon receipt by the Borrower from the Holder

of a facsimile transmission or e-mail (or other reasonable means of communication) of a Notice of

Conversion meeting the requirements for conversion as provided in this Section 1.4, the Borrower

shall issue and deliver or cause to be issued and delivered to or upon the order of the Holder

certificates for the Common Stock issuable upon such conversion within one business day after



                                                 3
         Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 4 of 13




such receipt or such an event (the “Deadline”) (and, solely in the case of conversion of the entire

unpaid principal amount hereof, surrender of this Note) in accordance with the terms hereof and

the Purchase Agreement.”

       18.     In order to ensure that sufficient shares are available for conversion, §1.3 of the

Note provides that:

       The Borrower covenants that the Borrower will at all times while this Note is
       outstanding reserve from its authorized and unissued Common Stock a sufficient
       number of shares, free from preemptive rights, to provide for the issuance of
       Common Stock upon the full conversion or adjustment of this Note. The Borrower
       is required at all times to have authorized and reserved five (5) times the number of
       shares that is actually issuable upon full conversion or adjustment of this Note
       (based on the Conversion Price of the Notes in effect from time to time)(the
       “Reserved Amount”). Initially, the Company will instruct the Transfer Agent to
       reserve 34,965,000 shares of common stock in the name of the Holder for issuance
       upon conversion hereof. The Borrower represents that upon issuance, such shares
       will be duly and validly issued, fully paid and non-assessable.

       19.     In order to ensure that EMA at all times has shares reserved in connection with the

outstanding Note §5 of the SPA states that:

       In the event that the Company proposes to replace its transfer agent, the Company
       shall provide, prior to the effective date of such replacement a fully executed
       Irrevocable Transfer Agent Instructions in a form as initially delivered pursuant to
       this Agreement and the Securities (including but not limited to the provision to
       irrevocably reserve shares of Common Stock in the Reserved Amount (as defined
       in the Note) signed by the successor transfer agent to Company and the Company…
       The Company warrants that: (i) no instruction other than the Irrevocable Transfer
       Agent Instructions referred to in this Section 5, and stop transfer instructions to give
       effect to Section 2(f) hereof (in the case of the Conversion Shares, prior to
       registration of the Conversion Shares under the 1933 Act or the date on which the
       Conversion Shares may be sold pursuant to Rule 144 without any restriction as to
       the number of Securities as of a particular date that can then be immediately sold),
       will be given by the Company to its transfer agent and that the Securities shall
       otherwise be freely transferable on the books and records of the Company as and
       to the extent provided in this Agreement and the Note; (ii) it will not direct its
       transfer agent not to transfer or delay, impair , and/or hinder its transfer agent in
       transferring (or issuing)(electronically or in certificated form) any certificate for
       Conversion Shares to be issued to the Purchaser upon conversion of or otherwise
       pursuant to the Note as and when required by the Note and this Agreement; and
       (iii) it will not fail to remove (or direct its transfer agent not to remove or impair,



                                                  4
          Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 5 of 13




       delay, and/or hinder its transfer agent from removing) any restrictive legend (or to
       withdraw any stop transfer instructions in respect thereof) on any certificate for any
       Conversion Shares issued to the Purchaser upon conversion of or otherwise
       pursuant to the Note as and when required by the Note and this Agreement


       20.     The SPA requires that the Company must maintain its listing on the OTC Markets

and remain current in its reporting obligations. Under §4(e) of the SPA the Company must:

“comply in all respects with the Company’s reporting, filing and other obligations.”

       21.     Section 3.19 of the Note provides:

       Failure to Register. The Borrower fails to (1) file a registration statement covering
       the Holder’s resale at prevailing market prices (and not fixed prices) of all of the
       Common Stock (the “Registration Statement”) underlying the Note and Common
       Stock underlying the Note and Warrant (as defined in the Purchase Agreement) (the
       “Warrant”) within forty-five (45) calendar days following the Issue Date, (ii) cause
       the Registration Statement to become effective within one hundred twenty (120)
       calendar days following the Issue Date, (iii) cause the Registration Statement to
       remain effective until the Note is satisfied in full and the Warrant is exercised in
       full, (iv) comply with the registration rights agreement between the Borrower and
       Holder entered into in connection with the issuance of this Note, or (v) immediately
       amend the Registration Statement or file a new Registration Statement (and cause
       such Registration Statement to become immediately effective) if there are no longer
       sufficient shares registered under the initial Registration Statement for the Holder’s
       resale at prevailing market prices (and not fixed prices) of all of the Common Stock
       underlying the Note and Common Stock underlying the Warrant.


       22.     Page 1 of the Note provides that the Company must repay the unpaid interest and

principal balance of the Note by June 11, 2020.



                              TPTW BREACHES THE AGREEMENTS

       23.     Despite its obligation to do so, TPTW failed to register EMA’s shares within 45

days of the issue date, as required by the Note and SPA.

       24.     In further violation of the terms of the Note and SPA, defendant was not Rule 144

eligible within 6 months of the issue date.



                                                  5
          Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 6 of 13




       25.     Defendant also violated the terms of the Note and SPA by failing to maintain a

reserve of shares, despite EMA’s request, as of November 21, 2019.

       26.     On July 17, 2020, EMA submitted a notice of conversion, seeking to convert the

Note into 216,950,627 shares of TPTW stock.

       27.     TPTW failed to deliver the shares of stock by the one day deadline provided in the

relevant agreements.

       28.     On or about June 11, 2020, the Note matured, but TPTW failed to pay or otherwise

satisfy the terms of the Note.

       29.     On or about September 17, 2020, EMA issued a notice of default to TPTW.

       30.     Section 3.2 of the Note provides for a breach in the event that:

       The Borrower fails to issue shares of Common Stock to the Holder (or announces
       or threatens in writing that it will not honor its obligation to do so at any time
       following the execution hereof or) upon exercise by the Holder of the conversion
       rights of the Holder in accordance with the terms of this Note, fails to transfer or
       cause its transfer agent to transfer (issue) (electronically or in certificated form) any
       certificate for shares of Common Stock issued to the Holder upon conversion of or
       otherwise pursuant to this Note as and when required by this Note, the Borrower
       directs its transfer agent not to transfer or delays, impairs, and/or hinders its transfer
       agent in transferring (or issuing) (electronically or in certificated form) any
       certificate for shares of Common Stock to be issued to the Holder upon conversion
       of or otherwise pursuant to this Note as and when required by this Note, or fails to
       remove (or directs its transfer agent not to remove or impairs, delays, and/or
       hinders its transfer agent from removing) any restrictive legend (or to withdraw
       any stop transfer instructions in respect thereof) on any certificate for any shares of
       Common Stock issued to the Holder upon conversion of or otherwise pursuant to
       this Note as and when required by this Note (or makes any written announcement,
       statement or threat that it does not intend to honor the obligations described in this
       paragraph)… It is an obligation of the Borrower to remain current in its obligations
       to its transfer agent. It shall be an event of default of this Note, if a conversion of
       this Note is delayed, hindered or frustrated due to a balance owed by the Borrower
       to its transfer agent…


       31.      Likewise, Section 5 of the SPA provides that




                                                   6
          Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 7 of 13




       Upon receipt of a duly executed Notice of Conversion, the Company shall issue
       irrevocable instructions to its transfer agent to issue certificates, registered in the
       name of the Purchaser or its nominee, for the Conversion Shares in such
       amounts as specified from time to time by the Purchaser to the Company upon
       conversion of the Note, or any part thereof, in accordance with the terms thereof
       (the "Irrevocable Transfer Agent Instructions"). In the event that the Company
       proposes to replace its transfer agent, the Company shall provide, prior to the
       effective date of such replacement, a fully executed irrevocable Transfer Agent
       Instructions in a form as initially delivered pursuant to this Agreement and the
       Securities (including but not limited to the provision to irrevocably reserve
       shares of Common Stock in the Reserved Amount (as defined in the Note))
       signed by the successor transfer agent to Company and the Company.


       32.     TPTW also failed to pay the Note upon maturity.

       33.     Section 3.3 and 3.4 of the Note further provide for an event of default for each

breach of a covenant, representation, or warranty made by TPTW in connection with the

Agreements.

       34.     Based on the foregoing events, TPTW’s failure to honor EMA’s Notices of

Conversion and other actions and omissions has given rise to one or more “Event of Default”

pursuant to the terms the Note. In addition thereto, TPTW’s conduct has caused multiple “Events

of Default” to occur.

       35.     Section 8 of the Note outlines the negotiated-for and agreed-upon remedies for the

differing Events of Default. Among other things, EMA is permitted to enforce any and all of

plaintiff’s rights under the Note and SPA, or otherwise as permitted by law.

       36.      Page 1 of the Note provides that: “Any amount of principal or interest on this Note

which is not paid when due shall bear interest at the rate of twenty-four (24%) per annum from the

due date thereof until the same is paid ("Default Interest").”

       37.     Due to TPTW’s persistent and willful failure to remedy its various breaches, as of

filing the instant action, default interest has been accruing at a rate of 24%.




                                                  7
           Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 8 of 13




        38.      Section 3.16 of the Note provides that, in the event of default, “all other amounts

payable hereunder shall immediately become due and payable, all without demand, presentment

or notice, all of which hereby are expressly waived, together with all costs, including, without

limitation, legal fees and expenses, of collection, and the Holder shall be entitled to exercise all

other rights and remedies available at law or in equity.”

        39.      EMA has been, and continues to be, irreparably harmed by TPTW’s failure to honor

the Notices of Conversion, failure to maintain a reserve, and failure to remain current in its required

SEC filings.

        40.      Damages from TPTW’s failure to deliver the shares are inherently uncertain and

difficult to calculate. Since the parties entered in the Note in June of 2019, TPTW’s Stock price

has fluctuated widely.

        41.      Thus, the timing of conversions and sale of stock would be essential to the

determination of damages. Because it is difficult to discern precisely when EMA would have sold

the converted shares, and how many it would sell had the conversion been honored, calculating its

losses is difficult.

        42.      All notices and prerequisites to bringing this action, if any, including notices of

default, have been complied with or were waived.

                                      FIRST CLAIM FOR RELIEF
                                     (SPECIFIC PERFORMANCE)


        43.      EMA realleges and incorporates by reference each and every allegation contained

in all preceding paragraphs of this Complaint as if fully set forth herein.

        44.      The agreements between plaintiff and defendant are valid agreements.




                                                  8
          Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 9 of 13




       45.     EMA substantially performed all portions of the agreements that were EMA’s

obligation to perform, except for those obligations for which performance was rendered impossible

by virtue of defendant’s breach. Among other things, EMA’s primary obligation under the various

agreements was to fund the purchase of the Note in accordance with the terms of the various

agreements, which EMA performed.

       46.     Pursuant to the Note, SPA, and related agreements, TPTW is obligated to deliver

shares of TPTW Common Stock pursuant to the agreement’s payment schedule, as well as to

provide with the transfer agent the necessary board resolutions sufficient to enable EMA to sell

the shares publicly without restriction.

       47.      Despite its obligation to do so, TPTW has refused and failed to deliver said shares

of stock to EMA.

       48.     TPTW has further failed to establish and increase the share reserve as required by

the various agreements between the parties.

       49.     As a result of such failure and refusal by TPTW, EMA has suffered damages.

       50.      EMA has no adequate remedy at law.

       51.     In the absence of injunctive relief and specific performance, EMA will suffer

irreparable harm.

       52.     EMA requests, therefore, that the Court enter an order requiring TPTW to

specifically perform the relevant agreements, including the SPA, Note, and letter to transfer agent,

and to deliver immediately to EMA the shares of its Common Stock pursuant to each notice and

Notice of Conversion submitted, and to establish and increase the share reserve, as well as to

provide EMA with the necessary resolutions, become current in its require SEC filings to the extent




                                                 9
           Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 10 of 13




it is not, and to take whatever steps necessary (as per the terms of the agreement), sufficient to

enable EMA to sell the shares publicly without restriction.

                                       SECOND CLAIM FOR RELIEF
                                        (BREACH OF CONTRACT)


          53.      EMA realleges and incorporates by reference each and every allegation contained

in all preceding paragraphs of this Complaint as if fully set forth herein.

          54.      The Note and SPA, are valid and binding agreements.

          55.       As set forth more fully above, TPTW breached the agreements. TPTW’s numerous

breaches of the agreement include, but are not limited to:

   (i)          failing to honor the Notices of Conversion submitted; and

   (ii)         failing to make timely filings with the SEC; and

   (iii)        its failure to honor of the terms, conditions, representations and warranties of the SPA

                and Note; and

   (iv)         failing to pay the Note upon maturity.

          56.      TPTW’s conduct constitutes a breach of, and default under, the terms of the Note,

SPA and related agreements.

          57.      EMA has performed all obligations of the relevant agreements that were its

obligation to perform except for those obligations that it could not perform because of defendant’s

breaches herein.

          58.      TPTW’s breach and default are governed by Delaware law under the terms of the

Note.

          59.       EMA is therefore entitled to an award of damages in an amount to be determined

at trial but in any event in excess of principal in the sum $7,614,967.01, including without




                                                    10
          Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 11 of 13




limitation the balance of any portion of the Note that ultimately is not converted into shares, along

with default interest, liquidated damages, and damages as provided for in the Note and by law.

                                    THIRD CLAIM FOR RELIEF
                                    (PERMANENT INJUNCTION)


        60.    EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

        61.    §4.10 of the Note provides:

        Borrower acknowledges that the remedy at law for a breach of its obligations under
        this Note will be inadequate and agrees, in the event of a breach or threatened
        breach by the Borrower of the provisions of this Note, that the Holder shall be
        entitled, in addition to all other available remedies at law or in equity, and in
        addition to the penalties assessable herein, to an injunction or injunctions
        restraining, preventing or curing any breach of this Note and to enforce specifically
        the terms and provisions thereof, without the necessity of showing economic loss
        and without any bond or other security being required.

        62.    Pursuant to its obligations under the relevant agreements, TPTW is obligated to

deliver shares of its Common Stock, along with the necessary resolutions and acceptance of the

legal opinions furnished by EMA, sufficient to enable EMA to sell the shares publicly without

restriction.

        63.    Despite its obligation to do so, TPTW has failed and refused to deliver said shares

of stock to EMA as required by each of the Notice of Conversion and requests for shares under the

settlement agreement.

        64.    Though required to under the terms of the Note and SPA, TPTW has failed to file

the required documents with the SEC.

        65.    As a result of such refusal by TPTW, EMA has suffered damages.

        66.    EMA has no adequate remedy at law.

        67.     In the absence of injunctive relief, EMA will suffer irreparable harm.



                                                 11
            Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 12 of 13




         68.    Additionally, TPTW consented to an injunction when entering into the Note and

SPA.

         69.     EMA requests, therefore, that the Court enter an order enjoining and requiring

TPTW to deliver the shares of stock as called for in the relevant agreements in response to the

Notice of Conversion, including any future notice of conversion, and requests for shares that were

or will be sent and to honor future conversion notices.

                                 FOURTH CLAIM FOR RELIEF
                            (COSTS, EXPENSES & ATTORNEYS FEES)


         70.    EMA realleges and incorporates by reference each and every allegation contained

in each preceding paragraph of this Complaint as if fully set forth herein.

         71.    In accordance with the agreements between the parties, TPTW agreed to pay all

costs and expenses, including reasonable attorneys’ fees and expenses, incurred by EMA in

collecting any amount under the Note or breach of the Agreements.

         72.    Section 4.5 of the Note states, “If default is made in the payment of this Note, the

Borrower shall pay the Holder hereof costs of collection, including reasonable attorneys' fees.”

         73.    Therefore, EMA is entitled to an award against TPTW for costs and expenses

incurred in the prosecution of this lawsuit, including reasonable legal fees.

                                     CLAIM FOR RELIEF

WHEREFORE, Plaintiff EMA seeks judgment against Defendants as follows:

       i.       On the First Claim for Relief, EMA requests that the Court enter an Order requiring

Defendant to specifically perform the relevant agreements, including the SPA, Note, and letter to

transfer agent, and to deliver immediately to shares of its Common Stock pursuant to each Notice

of Conversion, and share requests, file the necessary filings in order to become current in their




                                                 12
            Case 1:20-cv-08781-VSB Document 1 Filed 10/21/20 Page 13 of 13




required SEC filings to the extent it is not, and provide the necessary resolutions and acceptance

of the legal opinions furnished by EMA, sufficient to enable EMA to sell the shares publicly

without restriction, and to establish and increase its shares reserve.

      ii.       On all Second Claim for Relief, for damages in an amount to be determined, but in

any event in excess of $7,614,967.0; and

     iii.       On the Third Claim for Relief, the issuance of an injunction enjoining and requiring

Defendant to deliver the shares of stock as called for in the relevant agreements in response to the

Notice of Conversion that was sent; and

     iv.        On the Fourth Claim for Relief for an award of EMA’s costs and expenses in

prosecuting this action, including reasonable legal fees;

      v.        For such other further relief as the Court may deem just, proper, and in the interest

of justice.



Dated: October 20, 2020
     New York, New York

                                               LAW OFFICE OF JEFFREY FLEISCHMANN PC
                                                     By: /s/Jeffrey Fleischmann
                                                  Jeffrey Fleischmann, Esq.

                                               Attorneys for Plaintiff EMA Financial, LLC

                                               150 Broadway, Suite 900
                                               New York, N.Y. 10038
                                               Tel. (646) 657-9623
                                                Fax (646) 351-0694
                                                jf@lawjf.com




                                                 13
